DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosures statements filed 5/22/2019 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,368,936 or claims 1-20 of U.S. Patent No. 10,277,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the information provided by either claims 1-20 of U.S. Patent No. 9,368,936 or claims 1-20 of U.S. Patent No. 10,277,007 can be used by a skilled artisan to create a method and apparatus corresponding to claims 21-47 of the present application. Any claim language differences do not define subject matter that is distinct and non-obvious.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 30-34 and 39-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (7,969,558).

An apparatus [ taught by figure 23B ], comprising: a voltage source [ taught by the node marked +5V ]; an inductor coupled to the voltage source [ taught by inductor (240) ], wherein the inductor is configured to store energy in a magnetic field [ this recites the function of an inductor ]; a diode coupled to the voltage source via the inductor [ figure 23B show a diode (unlabeled) coupled to the inductor ]; a transistor configured to be turned on and turned off [ taught by FET2 ]; a light emitting element coupled to the transistor [ taught by laser diode (244) ]; a capacitor coupled to a charging path and a discharge path [ taught by capacitor (242) ], wherein the charging path includes the inductor and the diode [ shown by the path defined by +5V and the diode (unlabeled) ], and wherein the discharge path includes the transistor and the light emitting element [ shown by the path defined by laser diode (244), FET2, and ground ]; wherein the transistor and the light emitting element are coupled in series between a first terminal of the capacitor and ground [ shown schematically by figure 23B ]; wherein, responsive to the transistor being turned off, the capacitor charges via the charging path such that a voltage across the capacitor increases to a voltage level substantially equal to or greater than a voltage of the voltage source and the inductor is configured to release energy stored in the magnetic field such that a current through the inductor decreases [ when FET2 is off, the open circuit allow current to charge the capacitor from +5V via the inductor (244) and diode (unlabeled) ]; and wherein, responsive to the transistor being turned on, the capacitor is configured to discharge through the discharge path such that the light emitting element emits a pulse of light and the voltage across the capacitor decreases and the inductor is configured to store energy in the magnetic field such that the current through the inductor increases [ when FET2 is on, the closed circuit allows the capacitor to discharge to ground, thus creating a pulse output from laser diode (244) ].
Claim 22-25 are shown schematically by figure 23B.
.
Allowable Subject Matter
Claims 26-29, 35-38 and 44-47 would be allowable, upon filing of a terminal disclaimer and the incorporation of their subject matter into their respective parent claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645